fomeel

NO NO NO HN HN HN NON KN Rw mR BR Re ee
Oo NN NWN A FP WY NY K& TOD ODO FN DB A BR W NY KF OC

0 eo NDA A Bw WN

 

Case 2:18-cr-00131-RAJ Document 1339 Filed 06/29/20 Page 1 of 2

THE HON. RICHARD JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
CASE NO. CR18-131 RAJ

vr

Plaintiff,
DECLARATION OF LAMONT
v. REYNOLDS
LAMONT JEFFREY REYNOLDS,
Defendant.

 

I, Lamont J. Reynolds, certify and declare as follows:

1. I am the defendant in this case. I am incarcerated at the Lompoc Federal
Correctional Institution. |

ws For the past six weeks at least I have had problems sleeping at night. In
addition to the noise in the dormitory I’m in, I worry a lot about myself and my family
and have a hard time falling asleep. I regularly don’t fall asleep until past 3 a.m. I feel
helpless and hopeless about my situation, being in the worst prison in the BOP. I
cannot seem to relax my mind. The lock down conditions are horrible and there is
nothing I can do. You can’t escape it as we can’t go to the gym or yard and there is

nothing I can do to relieve my mind from worry.

DECLARATION OF LAMONT REYNOLDS - Page 1 Law Office of Neil Fox, PLLC
United States v. Cheatham et al., No. CR18-131 RAJ Seatile, Washington 8121

206-728-5440

 
oO mem NY DB WwW FF W NO

NO wo NO HN HO HN HN NY NHN KF Fe KF HF FF SEF RSE le
oN DH WH BW NYO KF TCT OU FN KH A FP WY VY KF O&O

 

Case 2:18-cr-00131-RAJ Document 1339 Filed 06/29/20 Page 2 of 2

Be It is not just my diagnosis for COVID, but I have seen people fall down
sick in front of me and I have had to help them to get to medical. I saw one person die
on a gurney from what I believe to be COVID in May, and I saw medical trying to
revive him but he was dead, and I saw them put a cover over his face. I was very
scared that could happen to me or anyone of us in here. Even if I was released
tomorrow, I think it will take time to get over everything that has happéned to me.

4. A few weeks ago, a psychologist came to the dorm and about asked
people about their mental health. I told her about my mental distress and she said she
would try to set up future consultations with us, but that hasn’t happened.

5. On June 9, 2020,['] I saw Dr. Dhaliwal and he talked to me about my
liver and kidney disease, but all he did was take my blood pressure. I later put in a kite
for someone to do more blood work on me but that was a week ago and nothing has
happened since. I have a hard time communicating with Dr. Dhaliwal because he does
not speak English fluently.

6. Last Wednesday, when I was trying to get my medical records at “sick
call,” I heard a nurse tell another inmate within listening distance that we should not
put that we are having symptoms of COVID on our sick call forms, even though
people are still testing positive.

I certify or declare under penalty of perjury that the foregoing is true and
correct. ;

Dated this 29th day of June 2020, at Lompoc, California.

I am unable to sign this document as it was prepared in Seattle, but I have had it
read to me and I am authori Neil Fox to sign it on my behalf.

  
 
 

 

eynolds, by Neil Fox

 

' Note that when I read this back to Mr. Reynolds, I said June 9", but my notes of the
conversation show that it was actually on June 12th.

DECLARATION OF LAMONT REYNOLDS - Page 2 Law Office of Neil Fox, PLLC
United States v. Cheatham et al., No. CR18-131 RAJ Seattle, Washington 98121

206-728-5440

 
